DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 7-15, filed 12/30/21, with respect to claims 1-16 and 21-24 have been fully considered and are persuasive.  The rejection of claims 1-16 and 21-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 21-24 allowed.
Regarding claims 1, 15 and 21, Weed et al US 2014/0206423  in view of Yamashita et al US 5642147.
Regarding claim 1, Weed et al teaches a method of producing and assembling a physical-exercise demarcation apparatus (e.g., puzzle board 21, paragraph 0172) for use in aiding or supplementing physical exercise in a fitness, therapy or rehabilitation context, the demarcation apparatus defining a first surface area (Fig 2 shows a graphic design mode in the physical activity environment.  Paragraph 0174 and 0176 teaches of puzzle pieces and an adhesive sticker (demarcation apparatus) can be placed on the piece.  The puzzle pieces can be assembled paragraph 0210 and fig 19, the human body of fig. 1 and fig. 2 defining a first surface area), the method comprising the steps of 
a] providing a first graphic design model of a physical-exercise puzzle  (Paragraph 0174 and 0176 teaches of puzzle pieces and an adhesive sticker (demarcation apparatus) can be placed on the piece, puzzle pieces can also be formed by printing on laminate and later put on the puzzle pieces, paragraph 180) which is to-scale to the in-use physical-exercise demarcation in an assembled condition ((Fig 2 shows a graphic design mode in the physical activity environment.  Paragraph 0174 and 0176 teaches of 
b) segmenting the first graphic design model into a plurality of graphic design model portions (e.g., fig. 1,  fig. 2, graphic design of human body is segmented into 20 portions each portion has its own shape and size)

Yamashita et al teaches d] providing a lamina substrate (The label tape comprises of release paper 40, adhesive portion 41 and substrate 44 column 4, lines 14-18) having a third surface area, wherein the third surface area is less than the first surface area and is equal to or greater than the second surface area (fig. 8d, the surface area the images of fig. 8d is also the surface area of the tape).
e] applying the second graphic design to the lamina substrate, the lamina substrate having a mounting surface facing layer that comprises an adhesive (the letters are printed (apply) on label column 7, lines 9-26).  The label tape comprises of release paper 40, adhesive portion 41 and substrate 44 column 4, lines 14-18); 

Weed et al US 2014/0206423  in view of Yamashita et al US 5642147 fails to teach:
c] arranging the graphic design model portions into a more compact second graphic design defining a second surface area which is less than the said first surface area; 

f] separating the lamina substrate into lamina elements corresponding to the plurality graphic design model portions; and 

g) assembling the lamina elements onto a mounting surface to provide the physical exercise demarcation, wherein the mounting surface is a floor or wall in a fitness, therapy or rehabilitation environment and wherein the lamina elements are bonded to the mounting surface by the adhesive on the mounting surface facing layer 
it is inherent that all of the dependent claims are allowed for depending on allowable independent claims

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 28, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675